Title: James Madison to Samuel A. Storrow, 25 March 1830
From: Madison, James
To: Storrow, Samuel A.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Mar. 25. 1830
                            
                        
                        
                        Your letter of yesterday was duly delivered by your Servant last evening. The subject of it is one in
                            relation to which I have for a long time been obliged to mingle with considerations of friendship, rules of consistency
                            controuling that sentiment, and the controul has latterly become more & more imperative. Direct interpositions,
                            have, during a considerable period been not at all indulged. And other modes of them are sometimes not a little
                            embarrassing. A specific expression of good wishes may unavoidably clash with other claims on them. These remarks will
                            explain the obligation I am under in answering your letter, not to exceed the general but sincere assurances of which I
                            pray you to accept, that I shall always feel a gratification at every manifestation of the respect, your talents
                            & merits, which I have believed to be due to them. Mrs M joins in cordial salutations to yourself and our friends
                            at Farly
                        
                            
                                
                            
                        
                    